Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.209 Filed 02/23/21 Page 1 of 26
                                                                                1



                          United States District Court
                          Eastern District of Michigan
                              Southern Division

 United States of America,

             Plaintiff,
                                          Hon. Denise Page Hood
 v.
                                          Case No. 19-20478
 D-4 Pavel Stassi,

             Defendant.
                                      /

                              Plea Agreement
      The United States of America (which includes the United States

Attorney’s Office for the Eastern District of Michigan and the Computer

Crime and Intellectual Property Section of the Criminal Division of the

United State Department of Justice, hereinafter “prosecuting offices”)

and the defendant, PAVEL STASSI, have reached a plea agreement

under Federal Rule of Criminal Procedure 11. The plea agreement’s

terms are:

1.    Count of Conviction

      The defendant will plead guilty to Count 1 of the First

Superseding Indictment. Count 1 charges the defendant with



                                  Page 1 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.210 Filed 02/23/21 Page 2 of 26




Conspiracy to Engage in a Racketeer Influenced Corrupt Organization

(RICO) under 18 U.S.C. § 1962(d).

2.    Statutory Minimum and Maximum Penalties

      The defendant understands that the count to which he is pleading

      guilty carries the following maximum statutory penalty:

 Count 1       Term of imprisonment:              20 years

               Fine:                              $250,000 or twice the gross
                                                  profits or proceeds from the
                                                  offense
               Term of supervised release:        Not more than 5 years


3.    Agreement to Dismiss Remaining Charges

      If the Court accepts this agreement and imposes sentence

consistent with its terms, the prosecuting offices will move to dismiss

the remaining charge in the First Superseding Indictment against the

defendant in this case. Specifically, the prosecuting offices will move to

dismiss Count 2, Bank Fraud Conspiracy, 18 U.S.C. § 1349, of the First

Superseding Indictment.

4.    Elements of Count of Conviction

      The elements of Count 1, 18 U.S.C. § 1962(d), Conspiracy to

Engage in a Racketeer Influenced Corrupt Organization, are:


                                Page 2 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.211 Filed 02/23/21 Page 3 of 26




      A.    First, that an enterprise, as alleged in the First Superseding

            Indictment, existed;

      B.    The defendant was associated with the enterprise;

      C.    The defendant knowingly agreed to conduct or participate in

            the conduct of the affairs of the enterprise;

      D.    The defendant and at least one other conspirator agreed to

            conduct or participate in the conduct of the affairs of the

            enterprise through a pattern of racketeering activity, that is,

            that a conspirator would commit at least two acts of

            racketeering activity in the conduct of the affairs of the

            enterprise within a 10-year period; and

      E.    The enterprise engaged in, or its activities affected,

            interstate or foreign commerce.

5.    Factual Basis

      The parties agree that the following facts are true, accurately

describe the defendant’s role in the offense, and provide a sufficient

factual basis for the defendant’s guilty plea.

      A.    From approximately November 2010 until approximately
            November 2014, in the Eastern District of Michigan and
            elsewhere, defendant STASSI was employed by and

                                Page 3 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.212 Filed 02/23/21 Page 4 of 26




            associated with the criminal organization described below
            (the “Organization”), an enterprise engaged in, and the
            activities of which affected interstate and foreign commerce,
            and unlawfully conspired to conduct and participate, directly
            and indirectly, in the conduct of the affairs of the
            Organization through a pattern of racketeering activity
            described below.
      B.    The Organization was a criminal enterprise, that is, a group
            of individuals associated in fact, whose members functioned
            as a continuing unit for a common purpose of achieving the
            objectives of the enterprise, that existed to enrich its
            members and associates through acts of identity theft and
            financial fraud, including, but not limited to: transferring
            false and stolen identification documents; aiding and
            abetting the access of computers without authorization;
            aiding and abetting the possession, trafficking, and use of
            unauthorized access devices; aiding and abetting bank fraud;
            and aiding and abetting wire fraud affecting financial
            institutions. The Organization did so by providing
            “bulletproof hosting” services (as further described below) to
            other cybercriminals, and by intentionally using its
            technological resources and skills to aid others to propagate
            malicious software (“malware”) and to commit bank frauds
            on victims throughout the world, and with federally insured
            financial institutions, including in the Eastern District of
            Michigan. In so doing, the Organization and its members
            helped their clients to access computers without
            authorization, steal financial information (including banking
            credentials), and initiate unauthorized wire transfers from
            victims’ financial accounts using this stolen information.
            Further, the Organization and its members regularly used
            stolen and false identity documents and information to avoid
            detection of its activities by law enforcement and legitimate
            businesses with which it interacted.
      C.    As providers of a bulletproof hosting service, Organization
            members rented Internet Protocol (“IP”) addresses and


                                Page 4 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.213 Filed 02/23/21 Page 5 of 26




            servers, and registered domain names (hereinafter, “Internet
            infrastructure”) to cyber-criminal clients, in a manner
            designed to preserve both the Organization and its clients’
            anonymity, to minimize interruptions in service, and to help
            the clients evade detection of their criminal activities by law
            enforcement. That is, STASSI and other Organization
            members rented Internet infrastructure to clients knowing
            this infrastructure would be used to commit cybercrimes.
      D.    Further, as providers of a bulletproof hosting service,
            Organization members provided various services to the
            Organization’s criminal clientele. One such service included
            monitoring “abuse notices” and “block lists” issued or
            maintained by third-party online services, including
            Spamhaus and Zeus Tracker, which reported malicious
            activities on particular domains and IP addresses and
            caused Internet Service Providers (“ISPs”) not to route
            traffic to the affected domains or IP addresses until the
            “block” was removed or the abuse notice was resolved.
            Organization members monitored these lists and notices so
            they could quickly identify “flagged” or blocked domains and
            IP addresses, transfer their clients’ affected infrastructure to
            new or “clean” domains and IP addresses, and ensure the
            clients could continue their criminal activities with minimal
            interruptions in service.
      E.    Between approximately August 2008 until approximately
            November 2015, STASSI and other Organization members
            knowingly facilitated and aided and abetted the distribution
            over the Internet of “spam” email and malware that were
            used to gain unauthorized access to victims’ computers in
            the United States and abroad and commit financial frauds.
            Specifically, STASSI and other Organization members
            provided bulletproof hosting services for clients they knew to
            be disseminating banking trojans (i.e., a form of malware
            designed and used to gain unauthorized access to victims’
            computers and steal personal information used to gain
            access to and control online bank accounts) and exploit kits


                                Page 5 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.214 Filed 02/23/21 Page 6 of 26




            (i.e., another form of malware used to identify a computer’s
            vulnerabilities and gain access to the computer, often to
            deploy additional malware, including banking trojans).
            Malware programs hosted by this Organization included
            Zeus, SpyEye, Citadel, and the Blackhole Exploit Kit
            (“Blackhole”). STASSI and other Organization members
            knew: (1) that these banking trojans and Blackhole were
            used primarily, if not exclusively, to cause unauthorized
            damage to computers and gain access to computers without
            authorization, and steal financial and other personal
            identifying information; (2) that the Organization’s Internet
            infrastructure and services were used by their clients to
            further this computer intrusion activity; and (3) that the
            resulting financial frauds would impact financial institutions
            and accountholders in the United States. The malware
            hosted by the Organization rampantly attacked U.S.
            companies and financial institutions, including entities in
            the Eastern District of Michigan, causing or attempting to
            cause millions of dollars in losses to U.S. victims. These
            losses were reasonably foreseeable to STASSI and other
            Organization members.
      F.    The purposes of the Organization included, but were not
            limited to: providing Internet infrastructure and services for
            cyber criminals whom the Organization’s members knew to
            be using these services for illegal activities, including bank
            fraud, wire fraud, identification fraud, computer fraud, and
            trafficking in unauthorized access devices; promoting the
            Organization, its services, and the reputation and standing
            of its members; protecting the enterprise, its members, and
            its clients from detection, apprehension, and prosecution by
            law enforcement; and enriching the leaders and members of
            the enterprise by taking a fee for services rendered for the
            Organization’s clients, which the enterprise members knew
            furthered the criminal activities of those clients.




                                Page 6 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.215 Filed 02/23/21 Page 7 of 26




      G. Members of the Organization had defined roles in the
         enterprise, including proprietors, system administrators, and
         client relations/administrative personnel.
                 a. The proprietors launched the Organization in
                    approximately August 2008 and were its operational
                    leaders.
                 b. The system administrators registered domains and
                    IP addresses (including with false and/or stolen
                    identity information), set up and configured servers,
                    assigned IP addresses, provided technical assistance
                    to clients, and reconfigured clients’ domains and IP
                    addresses in response to abuse notices.
                 c. The client relations and administrative personnel,
                    including STASSI, conducted and tracked
                    marketing efforts, screened job applications for new
                    hires, used stolen personally identifiable
                    information and false information to register
                    financial accounts and webhosting accounts with
                    ISPs, and communicated with ISPs about abuse
                    notices relating to the Organization’s customers’
                    accounts.
      H. STASSI and other Organization members agreed to conduct
         and participate in the conduct of the affairs of the enterprise
         as follows:
                 a. The Organization’s members advertised bulletproof
                    hosting services to known cyber criminals and on
                    known online cybercrime forums between at least
                    2008 and at least 2013. The forums on which the
                    advertisements were posted could be accessed by
                    forum members from computers located anywhere in
                    the world, including in the Eastern District of
                    Michigan, and were used by those members to buy,
                    sell, rent, or trade malware kits, botnets, a n d
                    stolen personally identifiable information, and
                    related services and information.


                                Page 7 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.216 Filed 02/23/21 Page 8 of 26




                 b. The Organization’s members leased domains,
                    servers, and IP addresses from ISPs all over the
                    world, including in the United States, using stolen
                    and fraudulent identity information and a variety of
                    payment methods, so as to hide the true owners and
                    users of the accounts.
                 c. The Organization’s members subleased the Internet
                    infrastructure it had rented from ISPs to individuals
                    whom they knew were using this infrastructure to
                    disseminate spam and malware, including banking
                    trojans and exploit kits; to operate botnets; and to
                    steal banking credentials.
                 d. The Organization’s members monitored third-party
                    online services’ “block lists,” including Spamhaus
                    and Zeus Tracker, notified affected clients when an
                    Organization-administered domain or IP address
                    was “flagged” for abuse, relocated the clients’ data to
                    new Internet infrastructure, and provided false
                    information to the ISPs from which the
                    Organization had rented the Internet infrastructure,
                    all to minimize service interruptions.
                 e. The Organization members used online payment
                    accounts often registered with false information to
                    receive payments from clients and pay staff
                    members’ salaries in order to protect the
                    membership’s anonymity.
                 f. The Organization members used a wide range of
                    communication methods, and changed accounts
                    frequently, in order to protect the membership’s
                    anonymity and to avoid detection by law
                    enforcement. Many of these communications
                    accounts were registered using false information or
                    online aliases.
      I. As part of the conspiracy, STASSI agreed that he or a co-
         conspirator would engage in two or more acts of racketeering


                                Page 8 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.217 Filed 02/23/21 Page 9 of 26




         activity in the conduct of the affairs of the enterprise, including
         aiding and abetting violations of 18 U.S.C. § 1028 (fraud in
         connection with identification documents), 18 U.S.C. § 1029
         (fraud in connection with access devices), 18 U.S.C. §
         1030(a)(5)(A) (computer fraud), 18 U.S.C. § 1343 (wire fraud
         affecting a financial institution), and 18 U.S.C. § 1344 (bank
         fraud). In general, STASSI acted at the direction of others. In
         furtherance of the conspiracy, STASSI and his co-conspirators
         committed the following acts, among others:
                 a. From approximately November 2010 to
                    approximately November 2014, STASSI maintained
                    copies of the Organization’s advertisements, as well
                    as a detailed spreadsheet used to track the
                    Organization’s advertising efforts. The spreadsheet
                    contained the text of English and Russian language
                    advertisements for the Organization’s services in ten
                    countries, including “USA.” The English
                    advertisement listed the Organization’s services as
                    including bulletproof hosting for “botnets controllers
                    … (including zeus and any other malware, traced by
                    trackers)” and “[a]nything, except child porn,” and
                    promised to “work[] with every listings and abuses,
                    including Spamhaus, ZeuS Tracker, CERTs”). This
                    advertisement further explained that “[this promise
                    meant] that noone will cry and ask you to move or
                    change ip when [your problematic IP is] listed in one
                    of the above mentioned [IP block] lists.” STASSI
                    knew and intended that these advertisements would
                    encourage criminals to use the Organization’s
                    bulletproof hosting services to disseminate malware
                    that would result in financially defrauding victims
                    in the United States. As a fluent English and
                    Russian speaker, STASSI helped translate these
                    advertisements so that they could reach a broader
                    audience.
                 b. On or about December 29, 2010, STASSI forwarded


                                Page 9 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.218 Filed 02/23/21 Page 10 of 26




                     the proprietor the text of two of the Organization’s
                     advertisements. The advertisements offered “a full
                     spectrum of current bp [bulletproof] services” and
                     “[o]ffshore for your problem content” and stated that
                     the “most popular content-solutions” included
                     “malware” and “any botnet controllers (including
                     Zeuses and any other malware traced by trackers).”
                  c. In January 2011, an Organization proprietor
                     directed STASSI to conduct research on the
                     Organization’s competitors. The proprietor
                     instructed STASSI to request pricing information
                     for servers for “exploits” and “web spam” from the
                     competitors. The proprietor instructed STASSI to
                     document his findings in a spreadsheet with headers
                     like “Xrumer” (i.e., web spam) and “Zeus,” and to use
                     “a different ICQ” (i.e., instant messaging account)
                     for each communication. STASSI agreed to do this
                     project.
                  d. In September 2011, following instructions from
                     other Organization personnel, STASSI directed an
                     Organization member to register approximately 19
                     domain names using different registration
                     information for each domain. A U.S. hosting
                     provider later issued an abuse notice on one of these
                     domains, indicating that it was hosting “ZeuS
                     webinjects.”
                  e. In September 2011, STASSI contacted an
                     Organization systems administrator to report that
                     an Organization server that “ha[d] BH on it” was
                     “not working.” STASSI explained: “The IP seems to
                     be pinging normally. Maybe the problem is in the
                     software …. Will you take a look?” STASSI used the
                     term “BH” to refer to Blackhole and intended to help
                     the client continue to deploy Blackhole without
                     further interruption.
                  f. In approximately November 2011, STASSI

                               Page 10 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.219 Filed 02/23/21 Page 11 of 26




                     knowingly used a fraudulent utility bill and the
                     stolen United States passport of “C.D.,” a real
                     person, to register a web-hosting account with OVH,
                     a French ISP, on behalf of the Organization. This
                     account remained active until approximately
                     January 6, 2014.
                  g. STASSI also received orders from clients for the
                     Organization. In approximately January 2012,
                     STASSI relayed to an Organization proprietor what
                     he called “a big offer,” quoting the request: “I am
                     interested in getting 10 servers for abuses …. After
                     these 10, I will be ready to buy 10 more, and so on.
                     The abuses will be on software.” STASSI further
                     noted that the client “need[ed] it rather urgently[.]”
                  h. The Organization’s crimes continued until at least
                     the middle of 2015. For example, in April 2015, one
                     of the Organization’s IP addresses was used to steal
                     or attempt to steal funds accounts at four U.S.
                     financial institutions. The ISP account associated
                     with this IP address was fraudulently registered
                     using the identity information of “I.P.,” a real
                     Lithuanian national. Additionally, it was paid for
                     using a U.S.-based financial account that
                     Organization members fraudulently registered
                     using stolen or fraudulent identity documents
                     belonging to “I.P.” Further, Organization members
                     used this fraudulent financial account to rent
                     Internet infrastructure from hundreds of ISPs,
                     including ISPs in the United States, between at
                     least September 2011 until at least November 2015.
6.    Advice of Rights

      The defendant has read the First Superseding Indictment, has

discussed the charges and possible defenses with his attorney, and



                               Page 11 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.220 Filed 02/23/21 Page 12 of 26




understands the crime charged. The defendant understands that, by

pleading guilty, he is waiving many important rights, including the

following:

      A.     The right to plead not guilty and to persist in that plea;

      B.     The right to a speedy and public trial by jury;

      C.     The right to be represented by counsel—and, if necessary,

             have the court-appointed counsel at trial;

      D.     The right to be presumed innocent and to require the

             government to prove the defendant guilty beyond a

             reasonable doubt at trial;

      E.     The right to confront and cross-examine adverse witnesses

             at trial;

      F.     The right to testify or not to testify at trial, whichever the

             defendant chooses;

      G.     If the defendant chooses not to testify at trial, the right to

             have the jury informed that it may not treat that choice as

             evidence of guilt;

      H.     The right to present evidence or not to present evidence at

             trial, whichever the defendant chooses; and


                                  Page 12 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.221 Filed 02/23/21 Page 13 of 26




      I.     The right to compel the attendance of witnesses at trial.

7.    Collateral Consequences of Conviction

      The defendant understands that his conviction here may carry

additional consequences under federal or state law. The defendant

understands that, if he is not a United States citizen, his conviction

here may require him to be removed from the United States, denied

citizenship, and denied admission to the United States in the future.

The defendant further understands that the additional consequences of

his conviction here may include, but are not limited to, adverse effects

on the defendant’s immigration status, naturalized citizenship, right to

vote, right to carry a firearm, right to serve on a jury, and ability to hold

certain licenses or to be employed in certain fields. The defendant

understands that no one, including the defendant’s attorney or the

Court, can predict to a certainty what the additional consequences of

the defendant’s conviction might be. The defendant nevertheless affirms

that the defendant chooses to plead guilty regardless of any

immigration or other consequences from his conviction.

           A. Waiver of Rights Related to Removal from the United

              States. Except as provided in section 7.B. below, the


                               Page 13 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.222 Filed 02/23/21 Page 14 of 26




             defendant agrees to waive the defendant’s rights to apply

             for any and all forms of relief or protection from removal,

             deportation, or exclusion under the Immigration and

             Nationality Act (as amended) and related federal

             regulations. These rights include, but are not limited to,

             the ability to apply for the following forms of relief or

             protection from removal: (a) voluntary departure;

             (b) asylum; (c) withholding of deportation or removal;

             (d) cancellation of removal; (e) suspension of deportation;

             (f) adjustment of status; and (g) protection under Article 3 of

             the Convention Against Torture. As part of this plea

             agreement, the defendant specifically acknowledges and

             states that the defendant has not been persecuted in

             Estonia, and has no present fear of persecution in Estonia

             on account of race, religion, nationality, membership in a

             particular social group, or political opinion. Similarly, the

             defendant further acknowledges and states that the

             defendant has not been tortured in and has no present fear

             of torture in Estonia.


                               Page 14 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.223 Filed 02/23/21 Page 15 of 26




           B. Exception for Changed Circumstances Arising After Plea.

             Nothing in this plea agreement shall prohibit the defendant

             from applying for asylum, withholding of removal, or

             protection under Article 3 of the Convention Against

             Torture, provided the application is based solely on changed

             circumstances arising after the entry of this plea but before

             the defendant’s removal.

8.    Defendant’s Guideline Range

      A.     Court’s Determination

      The Court will determine the defendant’s guideline range at

sentencing.

      B.     Acceptance of Responsibility

      The government recommends under Federal Rule of Criminal

Procedure 11(c)(1)(B) that the defendant receive a two-level reduction

for acceptance of responsibility under USSG § 3E1.1(a) for his guideline

calculation on Count 1. Further, if the defendant’s offense level is 16 or

greater and the defendant is awarded the two-level reduction under

USSG § 3E1.1(a), the government recommends that the defendant

receive an additional one-level reduction for acceptance of responsibility


                               Page 15 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.224 Filed 02/23/21 Page 16 of 26




under USSG § 3E1.1(b). If, however, the government learns that the

defendant has engaged in any conduct inconsistent with acceptance of

responsibility—including, but not limited to, making any false

statement to, or withholding information from, his probation officer;

obstructing justice in any way; denying his guilt on the offense to which

he is pleading guilty; committing additional crimes after pleading

guilty; or otherwise demonstrating a lack of acceptance of responsibility

as defined in USSG § 3E1.1—the government will be released from its

obligations under this paragraph, will be free to argue that the

defendant not receive any reduction for acceptance of responsibility

under USSG § 3E1.1, and will be free to argue that the defendant

receive an enhancement for obstruction of justice under USSG § 3C1.1.

      C.    Other Guideline Recommendations

      The parties also recommend under Federal Rule of Criminal

Procedure 11(c)(1)(B) that the following guideline provisions apply to

the defendant’s guideline calculation on Count 1:

   x Base offense level, § 2B1.1(a)(1) = 7

   x Loss greater than $3,500,000, § 2B1.1(b)(1)(J) = 18

   x 10 or more victims; mass marketing, § 2B1.1(b)(2)(A)(i), (ii) = 2


                               Page 16 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.225 Filed 02/23/21 Page 17 of 26




   x Minimal participant, § 3B1.2(a) = -4

      The parties have no other recommendations as to the defendant’s

guideline calculation.

      D.    Factual Stipulations for Sentencing Purposes

      The parties agree that the Organization’s racketeering activities

caused and attempted to cause at least $3,500,000 in losses to U.S.

victims.

      E.    Parties’ Obligations

      Both the defendant and the government agree not to take any

position or make any statement that is inconsistent with any of the

guideline recommendations or factual stipulations in paragraphs 8.B,

8.C, or 8.D. Neither party is otherwise restricted in what it may argue

or present to the Court as to the defendant’s guideline calculation.

      F.    Not a Basis to Withdraw

      The defendant understands that he will have no right to withdraw

from this agreement or withdraw his guilty plea if he disagrees, in any

way, with the guideline range determined by the Court, even if that

guideline range does not incorporate the parties’ recommendations or

factual stipulations in paragraphs 8.B, 8.C, or 8.D. The government


                               Page 17 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.226 Filed 02/23/21 Page 18 of 26




likewise has no right to withdraw from this agreement if it disagrees

with the guideline range determined by the Court.

9.    Imposition of Sentence

      A.    Court’s Obligation

      The defendant understands that in determining his sentence, the

Court must calculate the applicable guideline range at sentencing and

must consider that range, any possible departures under the sentencing

guidelines, and the sentencing factors listed in 18 U.S.C. § 3553(a), and

apply any applicable mandatory minimums.

      B.    Imprisonment

            1.    Agreement

      Under Federal Rule of Criminal Procedure 11(c)(1)(C), the parties

agree that the defendant’s sentence of imprisonment on Count 1 may

not exceed 41 months.

            2.    Limited Right to Withdraw

      If the Court rejects the agreement by deciding to impose a

sentence of imprisonment on Count 1 higher than permitted by

paragraph 9.B.1, the defendant will be permitted to withdraw his guilty

plea. That is the only reason the defendant may withdraw his guilty


                               Page 18 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.227 Filed 02/23/21 Page 19 of 26




plea. If the defendant decides not to withdraw his guilty plea in those

circumstances, the defendant agrees that the Court may impose a

sentence on Count 1 higher than permitted by paragraph 9.B.1 and that

all other provisions in this agreement will remain in effect.

      If the Court rejects the plea agreement by rejecting or purporting

to reject any other term or terms of this agreement, the government will

be permitted to withdraw from this agreement.

      C.    Supervised Release

            1.    Recommendation

      Because the defendant is likely to be deported after imprisonment,

the parties do not recommend a specific term of supervised release.

USSG § 5D1.1(c). The parties agree, however, that if a term of

supervised release is ordered, the length of term is two to five years.

USSG § 5D1.2(a)(1).

            2.    No Right to Withdraw

      The parties’ recommendation is not binding on the Court. The

defendant understands that he will have no right to withdraw from this

agreement or withdraw his guilty plea if the Court decides not to follow

the parties’ recommendation.


                               Page 19 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.228 Filed 02/23/21 Page 20 of 26




      If the Court decides to impose a term of supervised release, the

defendant also understands that the government’s recommendation

concerning the length of the defendant’s sentence of imprisonment, as

described above in paragraph 9.B.1, will not apply to or limit any term

of imprisonment that results from any later revocation of the

defendant’s supervised release.

      D.    Fine

      There is no recommendation or agreement as to a fine.

      E.    Restitution

      The Court must order restitution to every identifiable victim of

the defendant’s offense. There is no recommendation or agreement on

restitution. The Court will determine at sentencing who the victims are

and the amounts of restitution they are owed.

      The defendant agrees that restitution is due and payable

immediately after the judgment is entered and is subject to immediate

enforcement, in full, by the prosecuting offices. 18 U.S.C. §§ 3612(c) and

3613. If the Court imposes a schedule of payments, the defendant

agrees that the schedule of payments is a schedule of the minimum

payment due, and that the payment schedule does not prohibit or limit


                               Page 20 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.229 Filed 02/23/21 Page 21 of 26




the methods by which the prosecuting offices may immediately enforce

the judgment in full.

      The defendant agrees to make a full presentence disclosure of his

financial status to the prosecuting offices by completing a Financial

Disclosure Form and the accompanying releases for the purpose of

determining his ability to pay restitution. The defendant agrees to

complete and return the Financial Disclosure Form within three weeks

of receiving it from government counsel. The defendant agrees to

participate in a presentencing debtor’s examination if requested to do so

by government counsel.

      F.    Special Assessment

      The defendant understands that he will be required to pay a

special assessment of $100, due immediately upon sentencing.

10.   Appeal Waiver

      The defendant waives any right he may have to appeal his

conviction on any grounds. If the defendant’s sentence of imprisonment

does not exceed 41 months, the defendant also waives any right he may

have to appeal his sentence on any grounds.




                               Page 21 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.230 Filed 02/23/21 Page 22 of 26




11.   Collateral Review Waiver

      The defendant retains the right to raise claims alleging ineffective

assistance of counsel or prosecutorial misconduct, as long as the

defendant properly raises those claims by collateral review under 28

U.S.C. § 2255. The defendant also retains the right to pursue any relief

permitted under 18 U.S.C. § 3582(c), as long as the defendant properly

files a motion under that section. The defendant, however, waives any

other right he may have to challenge his conviction or sentence by

collateral review, including, but not limited to, any right he may have to

challenge his conviction or sentence on any grounds under 28 U.S.C.

§ 2255 (except for properly raised ineffective assistance of counsel or

prosecutorial misconduct claims, as described above), 28 U.S.C. § 2241,

or Federal Rule of Civil Procedure 59 or 60.

12.   Consequences of Withdrawal of Guilty Plea or Vacation of
      Judgment

      If the defendant is allowed to withdraw his guilty plea, or if the

defendant’s conviction or sentence under this agreement is vacated, the

government may reinstate any charges against the defendant that were

dismissed as part of this agreement and may file additional charges

against the defendant relating, directly or indirectly, to any of the

                               Page 22 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.231 Filed 02/23/21 Page 23 of 26




conduct underlying the defendant’s guilty plea or any relevant conduct.

If the government reinstates any charges or files any additional charges

as permitted by this paragraph, the defendant waives his right to

challenge those charges on the ground that they were not filed in a

timely manner, including any claim that they were filed after the

limitations period expired.

13.   Use of Withdrawn Guilty Plea

      The defendant agrees that if he is permitted to withdraw his

guilty plea for any reason, he waives all of his rights under Federal

Rule of Evidence 410, and the government may use his guilty plea, any

statement that the defendant made at his guilty plea hearing, and the

factual basis set forth in this agreement, against the defendant in any

proceeding.

14.   Parties to Plea Agreement

      This agreement does not bind any government agency except the

prosecuting offices.

15.   Scope of Plea Agreement

      This plea agreement is the complete agreement between the

parties and supersedes any other promises, representations,


                               Page 23 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.232 Filed 02/23/21 Page 24 of 26




understandings, or agreements between the parties concerning the

subject matter of this agreement that were made at any time before the

guilty plea is entered in court. Thus, no oral or written promises made

by the government to the defendant or to the attorney for the defendant

at any time before the defendant pleads guilty are binding except to the

extent they have been explicitly incorporated into this plea agreement.

If the parties have entered, or subsequently enter, into a written proffer

or cooperation agreement, though, this plea agreement does not

supersede or abrogate the terms of that agreement. This plea

agreement also does not prevent any civil or administrative actions

against the defendant, or any forfeiture claim against any property, by

the prosecuting offices or any other party.




                               Page 24 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.233 Filed 02/23/21 Page 25 of 26




16.   Acceptance of Agreement by Defendant

      This plea offer expires unless it has been received, fully signed, in

the prosecuting offices by 5:00 PM on February 19, 2021.

The government may withdraw from this agreement at any time before

the defendant pleads guilty.

                                                Saima S. Mohsin
                                                (Acting) United States Attorney
                  Digitally signed by JOHN
                  NEAL
 JOHN NEAL        Date: 2021.02.18 16:05:07     PATRICK CORBETT
                                                                  Digitally signed by PATRICK
                                                                  CORBETT

_____________________________                   _____________________________
                  -05'00'                                         Date: 2021.02.18 16:09:28 -05'00'


John Neal                                       Patrick E. Corbett
Chief, White Collar Crime Unit                  Assistant United States Attorney
Assistant United States Attorney



                                                Nicholas McQuaid
                                                (Acting) Assistant Attorney
                                                General
                                                U.S. Department of Justice
                                                Criminal Division
                                                 LOUISA Digitally  signed by
                                                          LOUISA MARION

                                                 MARION Date:   2021.02.18
                                                ______________________________
                                                          17:59:53 -05'00'


                                                Louisa Marion
                                                Senior Counsel, Computer Crime
                                                and Intellectual Property Section


Dated: 2/10/2021




                                       Page 25 of 26
Case 2:19-cr-20478-DPH-DRG ECF No. 58, PageID.234 Filed 02/23/21 Page 26 of 26




      By signing below, the defendant and his attorney agree that the

defendant has read or been read this entire document, has discussed it

with his attorney, and has had a full and complete opportunity to confer

with his attorney. The defendant further agrees that he understands

this entire document, agrees to its terms, has had all of his questions

answered by his attorney, and is satisfied with his attorney’s advice and

representation.




 Maark K
 Mark   riger
       Kriger                            Pavell Stassi
                                                St i
 Attorney for Defendant                  Defendant

Dated:




                               Page 26 of 26
